Citation Nr: 1642660	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for urethral damage due to surgical procedures performed by the Department of Veterans Affairs in October 2006, April 2007, and June 2008.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran and his sister testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The VA treatment in question did not result in any additional disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for urethral damage due to VA surgical procedures in October 2006, April 2007, and June 2008 are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  VA obtained an independent medical opinion in 2016 to address the medical questions presented in this case.  The Board finds the 2016 opinion is adequate because it is supported by an adequate rationale that is consistent with the other evidence of record.   

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Compensation shall be awarded for qualifying additional disability.  For purposes of this section, a qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends that he sustained urethral damage or that his prior urological conditions worsened due to negligence of VA staff in performing surgeries in October 2006, April 2007, and March 2008.  Specifically, he claims that he underwent bladder sling and inflatable penile prosthesis (IPP) surgery in October 2006 to treat urinary incontinence but that afterwards he experienced continued urinary incontinence and incurred urinary infections.  According to the Veteran, it was later discovered that the bladder sling was never implanted.  He states that he then underwent urethral sphincter placement in April 2007, which helped with his urinary leakage to some extent.  He claims that he was instructed that in the event of future surgery, he would need to alert the medical staff that his urethral sphincter would have to be deflated prior to placement of a urinary catheter.  The Veteran claims that when he later underwent surgery to treat a blocked artery in his left leg in March 2008, he notified the VA medical staff of the need to deflate the sphincter prior to the bypass surgery.  He claims, however, that the March 2008 surgical team ignored proper protocol and inserted a Foley catheter without deflating the urethral sphincter.  As a result, he asserts that the improper placement of the catheter caused urethral damage and damage to the sphincter, eventually requiring removal of the device in June 2008.  He ultimately claims that he has had to undergo additional surgeries and now suffers from additional disabilities due to the 2006, 2007, and 2008 VA surgeries, to include worsening urinary incontinence requiring the permanent use of a catheter, scar tissue, infections, and damage to the urethra. 

Private medical records show that the Veteran underwent prostate surgeries in September 1996 and September 2005 to treat prostate cancer.  

VA records show that the Veteran underwent bladder sling surgery with IPP placement in October 2006.  Follow up records dated in November and December of 2006 include his reports of penile pain and urinary leakage.  These records indicate that the bladder sling did not resolve the Veteran's urinary incontinence.

In April 2007, the Veteran underwent artificial urethral sphincter (AUS) placement at a VA medical facility.  The April 2007 operation report reflects that the previous implanted male sling was not seen during the dissection and, therefore, was not removed.  No complications were noted with the AUS surgery and the Veteran was subsequently discharged to home.  The device was activated in May 2007, at which time he was noted to have been doing well.  

During VA urology consultations in August and November 2007, the Veteran reported that since his AUS placement in April 2007, he had used approximately 3 to 4 pads per day, which was down from 8 to 10 pads prior to surgery.  He reiterated that he was doing well and had healed from the surgery.  In November 2007, his sudden urinary incontinence was deemed stable.  
      
Subsequent VA records dated in March 2008 include the Veteran's report that although he had improvement following the AUS placement, his sudden urinary incontinence had again increased and required the use of 10 to 12 pads per day.  

VA records reflect that the Veteran underwent left lower extremity femoral popliteal bypass with Foley catheter placement later in March 2008.  His past surgical history of IPP, male sling, and AUS placement was noted on the history and physical completed prior to the surgery.  A March 2008 urology record includes a notation from the vascular surgery team indicating that the Veteran's Foley catheter was easily placed during the bypass.  Following post-surgery assessments of the Veteran's voiding and postvoid residual urine volume, the urology staff removed the Foley catheter.  An associated vascular surgery note identifies no other events and shows that the Veteran was acceptable for discharge later that month.  The attending urologist noted the Veteran would likely need revision of the AUS in the future but that he did not desire to undergo the revision at that time.  

During follow up urology examinations in April 2008, the Veteran reported symptoms of dysuria, right scrotal swelling, and leakage.  He underwent a cystoscopy that same month, which showed erosion of the AUS material through the urethra.  In May 2008, the Veteran reported experiencing burning with urination and total urinary incontinence following the March 2008 surgery and Foley catheter placement.  He was subsequently scheduled for surgical removal of the AUS in June 2008.

Additional VA records show the Veteran underwent surgical removal of the AUS due to failure of function and erosion of the device in June 2008.  On a May 2008 history and physical record completed prior to the sphincter removal, the examiner noted review of the Veteran's March 2008 surgical records indicated that the vascular team had no resistance during the insertion of the Foley catheter.  The June 2008 surgical records indicate that the Veteran tolerated removal of the AUS and that he was discharged later that day with a Foley catheter that was scheduled to remain in place for approximately four weeks.  He later reported experiencing pain from the catheter in July 2008, and having pain in his buttocks in August 2008.  During a September 2008 follow up consultation, the urologist noted that a retrograde urethrogram revealed a small amount of leakage of contrast around the catheter.  The flexible cystoscopy was not completed because a stricture at the level of the previous sphincter prevented the scope from passing into the bladder.  

Later VA records show that the Veteran underwent additional surgeries, to include urethroplasty with end-to-end anastomosis to treat urethral stricture in March 2009, placement of a second AUS in December 2009, and suprapubic tube placement in February 2010.  In February 2010, he complained of gross hematuria, increased perineal pain, and urinary leakage from his perineum.  Examiners found that the second AUS was infected and placed the Veteran on antibiotics with a scheduled removal of the device planned later that month.  Days later, the Veteran sought emergency treatment for an urethrocutaneous fistula and underwent removal of the second AUS.  In June 2010, the Veteran underwent a cystectomy with an Indiana pouch placement and catheter.  His cystectomy catheter was removed in August 2010, and a stomal catheter was placed for drainage.  

In September 2010, the Veteran reported to the emergency room and complained he was unable to catheterize his stoma.  He was noted to have developed cellulitis of the right abdominal wall.  An in-dwelling catheter was then placed in his pouch, which was later upsized, and he received treatment for the abdominal wall abscess.  VA records dated in November and December 2010 show his report of continued unpredictable bouts of urinary leakage and the need to catheterize 4 to 5 times a day.

In January 2009, the Veteran filed a federal tort claim seeking damages for personal injuries he claimed to have sustained due to the March 2008 surgery.  In November 2010, a settlement was reached between the Veteran and VA, awarding the Veteran monetary damages.

A VA examiner opined in November 2012 that review of the records surrounding the placement of the Veteran's bladder sling (the October 2006 surgery) did not reveal any fault, carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA staff.  The examiner commented that the fact that the sling was not identified at that time of the Veteran's April 2007 AUS placement surgery was not a statement that the sling was not present or of fault of the prior surgery.  Additionally, the examiner stated that the decision not to remove the sling was not evidence of fault and that the continued placement played no role in aggravating the Veteran's urinary incontinence or other urological functions.  The examiner noted that a percentage of slings do not work to relieve incontinence, unrelated to any fault on the part of the surgeon.  The examiner highlighted that the Veteran was notified of this occurrence prior to surgery, as reflected on the October 17, 2006, informed consent.

Regarding the Veteran's claim that his AUS was not deflated prior to placement of the urinary catheter during the March 2008 surgery, the November 2012 VA examiner noted that no problem with the catheter placement is seen in the associated pre-operative records.  According to the examiner, review of a March 24, 2008, urology record reflects the surgical team's awareness of the presence of an AUS.  The examiner relayed that subsequent urology records indicate that the removal of the AUS was secondary to erosion of the sphincter through the urethra (the June 9, 2008, operative note), which the examiner stated is a known complication of sphincter placement, especially following X-ray radiation therapy for prostate cancer as in the Veteran's case.  As stated by the examiner, a March 27, 2007, consent record shows that the Veteran was informed of this possible complication.  The examiner acknowledged attempts at placement of catheters through under deflated AUS do occur with resulting damage to the device and perforation of the urethra requiring surgical intervention, which the examiner stated would constitute fault on the part of the health care provider.  However, the examiner determined that in the Veteran's case, there was no indication of a tear or perforation in the urethra or damage of the AUS secondary to a misplaced catheter reflected in the associated records.  

As for the competence of the medical staff, the November 2012 VA examiner determined that the pertinent surgical records indicated close supervision of the procedures by attending staff and chief surgical residents.  The examiner ultimately concluded there was no finding of an instance of fault on the part of VA in providing appropriate medical or surgical care.

In February 2016, the Board requested an medical opinion from an independent medical expert concerning whether the Veteran sustained additional disability or disabilities, to include aggravation of his prior urological conditions, due to negligence or fault on the part of the VA staff in performing the surgical procedures in October 2006, April 2007, and March 2008.  The Board asked the independent urologist to determine whether there was a 50 percent or greater probability that the Veteran incurred additional urethral damage or disability(ies) as the result of the October 2006 VA bladder sling and IPP placement surgery, the April 2007 AUS placement surgery, and/or the March 2008 left femoral popliteal bypass with Foley catheter placement.  

In June 2016, VA received an opinion from a fellowship trained urologic oncologist who personally treats a "large volume" of men with prostate cancer.  The urologic oncologist determined that no additional disability was incurred as a result of any of the surgeries.  Regarding the October 2006 surgery, the urologic oncologist explained that the Veteran's level of urinary incontinence was similar before and after the operation.  The examiner noted that the Veteran presented for surgical treatment with a "very challenging and severe clinical problem" without an "easy fix," and that the Veteran had previously been treated with a significant dose of radiation to the pelvis in 1996 and a salvage radical prostatectomy in 2006.  The urologic oncologist explained that a salvage radical prostatectomy is, "not a commonly performed operation as the rates of severe stress urinary incontinence are quite high and the rates of erectile dysfunction approach 100%" and that, "stress urinary incontinence following a salvage radical prostatectomy is extremely challenging given the preexisting radiation and surgical insult to the external sphincter."  The urologic oncologist reported the Veteran's urinary disability was already significant prior to the surgery, that the surgical team was tasked with trying to "fix' a very challenging problem," and that the Veteran had other medical problems, including peripheral vascular disease, hypertension, obesity, diabetes mellitus type two, and tobacco abuse, that complicated healing and blood supply and complicated the case.  The urologic oncologist noted that the Veteran reported using eight to twelve pads per day for urinary incontinence prior to the surgery and ten pads per day after the surgery in December 2006.  The urologic oncologist also noted that a detailed urology clinical note from October 17, 2006, prior to the surgery, revealed a comprehensive shared decision-making discussion between the treating urologist and the Veteran outlining the options as well as the risk and benefits of each approach for stress urinary incontinence.  

Regarding the April 2007 surgery, the urologic oncologist determined the preexisting urinary incontinence disability was "significantly improved" after the surgery.  The urologic oncologist reported that the surgery was a more complex and risker operation than a male sling but was effective and indicated in patients with severe recalcitrant stress urinary incontinence.  The urologic oncologist indicated that review of the operative note showed appropriate operative steps without any intraoperative complications or mitigating factors.  The urologic oncologist noted that the operative note indicated that a male sling was not seen during the re-operation.  The urologic oncologist explained that this note did not equate to a male sling not being present, however, because it is "not uncommon" for the mesh material to become imbedded in tissue and go unnoticed upon repeat operations.  The urologic oncologist determined that the fact that the mesh was not seen and not removed was irrelevant because trying to find and remove the mesh would require more surgery with added morbidity and would not improve the Veteran's condition.  The urologic oncologist reported that the Veteran did well post operation and that follow-up notes from August and November 2007 showed a decrease in stress urinary incontinence to the use of three pads per day.  

Regarding the March 2008 surgery, the urologic oncologist noted that there was no mention in the record that the Veteran notified the perioperative nursing team of his AUS and special precautions needed for short-term Foley catheter use, that urology saw the Veteran on the day of the surgery, and that the vascular surgery notes indicate that the urology surgery was asked to make recommendations in regards to the AUS.  The urologic oncologist indicated that the urology note reported the Veteran's history that his stress urinary incontinence had increased from one to two pads per day to ten to twelve pads per day and a finding that the vascular team passed the Foley catheter prior to surgery without difficulty.  The urologic oncologist found no mention about whether the AUS was appropriately deactivated.  The urologic oncologist noted that the urologist suspected that the AUS had malfunctioned given the Veteran's worsening urinary incontinence prior to the surgery and that the catheter was removed as soon as possible the day after the surgery.  The urologic oncologist indicated that follow-up showed erosion of the AUS requiring removal in June 2008.  The urologic oncologist determined that the erosion of the AUS was an additional disability but there was "not enough evidence" to state that it was the result of the Foley catheter placement during the March 2008 surgery.  The urologic oncologist added that the "event might even be considered reasonably foreseeable given the [Veteran's] history of radiation."  The urologic oncologist added that the erosion of the AUS may have been present prior to the March 2008 vascular surgery as noted by the histories of already worsened stress incontinence prior to the surgery.  

The urologic oncologist added that the Veteran had significant urinary tract and urethral disability present at the time of the initial arrival at the VA in 2006 and that in the VA urology team's effort to remedy a "very difficult clinical scenario," the Veteran required numerous reoperations in an attempt to achieve a satisfactory and functional urinary tract.  The urologic oncologist did not find any additional disability was secondary to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA.  Rather, the urologic oncologist found VA did everything in their best power to fix an extremely challenging situation secondary to preexisting radiation changes and prior prostate surgery.  The urologic oncologist found the subsequent events were reasonably foreseeable and documented throughout the medical record in discussions the surgical team had with the Veteran as part of the informed consent and shared decision-making process.  

With respect to the claimed negligence regarding the insertion of a Foley catheter, the urologic oncologist reported that there was no evidence that the Foley catheter was inserted improperly at the time of the vascular surgery in March 2008.  The urologic oncologist did note that the March 2008 urology note did not mention if the device was deactivated, which would be "important to document" in a patient with an indwelling Foley catheter and an AUS.  The urologic oncologist reported that regardless of whether the catheter was inserted with ease, the record should document that the device was deactivated.  "Nonetheless, if the device was still activated with a catheter indwelling, the catheter was fortunately removed in a short amount of time (<24 hours)."  The urologic oncologist added that the Veteran may have already had a device problem or preexisting erosion given the evidence of worsening stress urinary incontinence prior to the catheter insertion.  The urologic oncologist found it difficult to posit that the erosion was directly caused by improper device/catheter management at the time of the March 2008 surgery.  Additionally, the urologic oncologist indicated that it would be more convincing that the catheter/device management caused the erosion if the Veteran's urinary continence was good prior to the March 2008 surgery and worsened thereafter.  

The urologic oncologist indicated agreement with "most of the opinions" provided by the November 2012 VA examiner.  However, the urologic oncologist found there was evidence of error in providing an option of a male sling prior to the October 2006 surgery.  The urologic oncologist explained that placing a male sling in a patient that is status-post salvage radical prostatectomy with eight to twelve pads per day urinary incontinence likely constituted an error in judgment.  The urologic oncologist indicated that although the Veteran was counseled about the treatment options prior to the male sling and was aware of the risks, benefits, and alternative, the urologic oncologist would have likely counseled against a male sling because its efficacy for severe incontinence was limited.  The urologic oncologist indicated agreement with the 2012 examiner that the Veteran was aware of the risk but found there may be perception of error of judgment on the part of the urologists to offer the approach in a clinical setting and that it may have been more appropriate to encourage the AUS initially.

The urologic oncologist reported agreement that there was no evidence in the record to indicate that a misplaced catheter resulted in the AUS erosion because the records clearly stated that the catheter was inserted without difficulty.  The urologic oncologist noted that the records did not document whether the AUS was deactivated which should be standard protocol in any patient that requires catheter insertion with an AUS, but given the worsening incontinence prior to the catheter insertion, the question of a preexisting problem with the device (malfunction/erosion) that was not caused by the uncomplicated and short-term nature of the catheter was raised.  The urologic oncologist agreed with the 2012 VA examiner that the Veteran was high risk for erosion given the prior radiation and surgery to the area.  The urologic oncologist explained that radiated patients constitute a high-risk population with increased adverse outcomes of AUS surgery and associated complications, including erosion and reoperation.  The urologic oncologist added that the medical records documented appropriate supervision of the urology residents in the clinic and operating rooms.  


Analysis

The Veteran claims that he has for additional disability, notably urethral damage, due to VA surgical procedures in October 2006, April 2007, and June 2008.  It appears he is claiming increased symptoms due to the VA treatment.   

The medical evidence of record does not support the Veteran's claim.  The record documents that the Veteran provided informed consent prior to each surgery, and the 2016 urologic oncologist provided a highly probative opinion that the VA surgical treatment did not result in a worsening of the Veteran's preexisting urologic disorders.  This opinion is consistent with the previous findings of the 2012 VA examiner and with the medical record, which reveals no medical finding attributing the onset or aggravation of a symptom or condition to any of the surgical treatment.   

The Veteran contends that he sustained urethral damage as a result of a misplaced catheter.  The medical evidence does not corroborate the claimed error in the placement in the catheter, however.  Rather, the record indicates that the catheter was placed without difficulty, and the 2012 VA examiner and 2016 urologic oncologist found no medical evidence of misplacement of the catheter.  Thus, the Board finds this contention is not a basis for compensation under 38 U.S.C.A. § 1151.  

The Board further finds that the need for multiple surgeries is not a basis for compensation under 38 U.S.C.A. § 1151.  The record includes opinions from a VA examiner and a urologic oncologist that the Veteran's condition was "extremely challenging" secondary to preexisting radiation changes and prostate surgery and that the need for multiple surgeries was reasonably foreseeable and documented throughout the medical record in discussions the surgical team had with the Veteran as part of the informed consent and shared decision-making process.  In this regard, the medical professionals indicated that the evidence did not suggest that a male sling was not placed during the 2006 surgical treatment, explaining that it is not uncommon for it to be overlooked.  The Board acknowledges that the urologic oncologist determined it was an "error in judgment" to offer the approach of a male sling prior to the 2006 surgical treatment.  The urologic oncologist determined that the placement of a male sling did not result in any additional disability, however, and the record does not indicate that the subsequent surgery, which was conducted because the first surgery did not succeed, resulted in additional urologic disability.  Compensation under 38 U.S.C.A. § 1151 requires the existence of additional disability.  In the absence of evidence of additional disability, compensation under 38 U.S.C.A. § 1151 for urologic damage is not warranted on this basis.  

The Board further acknowledges that the urologic oncologist found it problematic that the records associated with the March 2008 surgery did not specify that the AUS was deactivated which would be standard protocol.  The urologic oncologist found no additional disability resulted, however.  The urologic oncologist noted that erosion of the AUS was found after the surgery, which would be an additional disability if due to the surgery.  The urologic oncologist was not able to attribute the erosion to the March 2008 surgery, however.  The urologic oncologist explained that the Veteran was high risk of erosion, that the catheter was removed in a short amount of time, and that there was evidence of a preexisting problem with the AUS based on the Veteran's history of worsened urologic symptoms prior to the surgery.  In light of the foregoing, and particularly the evidence of worsened symptoms prior to the surgery and the evidence that appropriate care was provided during the surgery, the Board finds the failure to note deactivation of the AUS is not a basis for compensation under 38 U.S.C.A. § 1151.   

In sum, the medical evidence shows that the Veteran has no "additional disability," as defined by VA as a result of the VA surgical treatment.  The Board acknowledges the competency of the Veteran's lay statements relative to symptoms following his treatment.  However, as a layperson, the Veteran is not competent to identify the etiology of his symptoms.  In any event, the Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinions against the claim.

Accordingly, the Board must conclude that compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 

	
ORDER

Compensation under 38 U.S.C. § 1151 for urethral damage due to VA surgical procedures in October 2006, April 2007, and June 2008 is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


